EMPLOYEE AGREEMENT AMENDMENT




THIS AGREEMENT (the “Agreement”) is made and entered into on March 29, 2011 by
and between Lightwave Logic, Inc., a Nevada Corporation (the “Company”), located
at 121 Continental Drive, Suite 110, Newark, Delaware19713; and David F. Eaton
(“Employee”).  




1.

This Agreement amends that certain Employee Agreement (“Employee Agreement”)
dated January 1, 2008, as amended, made and entered into by the parties hereto.




2.

Paragraph 1.2 of Article One is amended to read as follows:




1.2.

Term.

Subject to the provisions for termination as provided in Article 9 of this
Employee Agreement, the term of this agreement shall begin on January 1, 2011
and shall terminate 12 months thereafter. This Employee Agreement may be renewed
for successive 12 month terms upon the written agreement of the parties hereto
that shall be delivered by each party to the other not less than 30 days prior
to the expiration of the existing term.




3.

All other provisions of the Employee Agreement remain in full force and effect,
other than any provision that conflicts with the terms and spirit of this
Agreement.




IN WITNESS WHEREOF, the Parties have executed this Agreement on the date first
written above.




 

 

LIGHTWAVE LOGIC, INC.:

 

 

By:

/s/ James S. Marcelli

(Witness signature)

 

 

James S. Marcelli, Chief

 

 

 

Executive Officer

 

 

 

 

 

 

 

 

 

 

EMPLOYEE:

 

 

 

 

 

 

/ s/ David F. Eaton

(Witness signature)

 

David F. Eaton






